NO. 12-18-00048-CV
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


 IN RE: TONJA AUGMON,                                         §
 INDEPENDENT ADMINISTRATOR
 OF THE ESTATE OF OBANELYVIA                                  §   ORIGINAL PROCEEDING
 CUNNINGHAM,
 RELATOR                                                      §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Tonja Augmon, Independent Administrator of the Estate of Obanelyvia Cunningham,
deceased filed an agreed motion to dismiss this original proceeding. The motion is signed by
counsel for each party. Because Augmon has met the requirements of Texas Rule of Appellate
Procedure 42.1(a)(1), we grant the agreed motion, and dismiss this original proceeding. See TEX.
R. APP. P. 42.1(a)(1).
Opinion delivered October 29, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                         OCTOBER 29, 2018

                                       NO. 12-18-00048-CV



                TONJA AUGMON, INDEPENDENT ADMINISTRATOR
                 OF THE ESTATE OF OBANELYVIA CUNNINGHAM,
                                   Relator
                                     V.

                               HON. NATHANIEL Q. MORAN,
                                       Respondent


                                      ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by Tonja
Augmon, Independent Administrator of the Estate of Obanelyvia Cunningham; who is the relator
in Cause Nos. 42,220P, 38,086P & 42,817P, pending on the docket of the County Court of Smith
County, Texas. Said petition for writ of mandamus having been filed herein on March 5, 2018,
and the same having been duly considered, because it is the opinion of this Court that the writ
should not issue, it is therefore CONSIDERED, ADJUDGED and ORDERED that the said petition
for writ of mandamus be, and the same is, hereby dismissed.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.